PER CURIAM.
Scott David Vega appeals the district court’s order awarding summary judgment to Defendants in his civil rights action arising out of a disciplinary proceeding that resulted in his suspension from The Citadel. We have reviewed the record and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Vega v. Saleeby, No. CA-04-23 (D.S.C. July 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED